DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 28-31, 33-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al (US 9507346 B1)
Regarding claim 21, Levinson discloses an autonomous system (Levinson fig. 1) comprising: 
one or more processors including a graphical processing unit (GPU) (Levinson col. 9, l. 10, “graphics processing units ("GPUs") implementing a framework and programming model”);

a transmitter and receiver for communications, including communications via a network to obtain one or more services for operation of the autonomous system (Levinson col. 34, l. 12, “FIGS. 33 to 35 illustrate examples of various computing platforms configured to provide various functionalities to components of an autonomous vehicle service”; col. 34, l. 34, “a communication interface 3313 (e.g., an Ethernet or wireless controller, a Bluetooth controller, NFC logic, etc.) to facilitate communications via a port on communication link 3321 to communicate, for example, with a computing device, including mobile computing and/or communication devices with processors.”); 
wherein the autonomous system is to provide a plurality of resources in operation, the one or more processors to apply a resource constraint policy for the autonomous system (Levinson col. 15, l. 60, “autonomous vehicle service platform 701 including a reference data generator 705, a vehicle data controller 702, an autonomous vehicle fleet manager 703, a teleoperator manager 707, a simulator 740, and a policy manager 742 (autonomous system provides a plurality of resources in operation).” ; col. 16, l. 6, “vehicle data controller 702 may be configured to change a rate that data is exchanged (one or more processors to apply a resource constraint policy for the autonomous system)”) 
including: 
identifying one or more of network bandwidth or compute capability constraints for the autonomous system (Levinson col. 16, l. 9, “During bandwidth-constrained periods” (identifying network bandwidth constraint for the autonomous system)”), and 
(dynamically adjusting operations of the autonomous system in response to the identified network bandwidth, including reducing lower priority resource operations of the autonomous system to maintain network bandwidth)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited embodiments of Levinson to identify and process resource constraints in an autonomous system. This would have been done to efficiently utilize the resources of the system and maintain an acceptable level of operation during periods of limited availability of the facilities that are utilized during the system’s operations.
Regarding claim 22, Levinson discloses the autonomous system of claim 21, and further suggests wherein dynamically adjusting operations of the autonomous system includes adjusting compression of data for communications over the network based at least in part on prioritization of the resources of the autonomous system (Levinson col. 16, l. 16, “in the presence of a robust network connection, full Lidar data (e.g., substantially all Lidar data, but 
Regarding claim 25, Levinson discloses the autonomous system of claim 21, and further suggests the one or more services for operation of the autonomous system including receipt of training data for machine learning via the network (Levinson col. 14, l. 33, “off-line object classification 410 may be configured to pre-collect and annotate objects (e.g., manually by a human and/or automatically using an offline labeling algorithm) (one or more services for operation of the autonomous system including receipt of training data for machine learning via the network), and may further be configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation.”).
Regarding claim 28, Levinson discloses the autonomous system of claim 21, and further discloses the autonomous system including an autonomous vehicle (Levinson col. 15, l. 60, “autonomous vehicle service platform 701 (autonomous system includes an autonomous vehicle)”).
Regarding claim 29, The autonomous system of claim 28, and further discloses wherein the resources include vehicle navigation, safety, and entertainment services (Levinson col. 20, l. 34 , “an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic (safety) … ”; Levinson col. 33, l. 67, “Controller 3244 may also control a source of audio (e.g., an external source such as Spotify (entertainment services)”; Levinson col. 37, l. 38, “navigational control of an autonomous vehicle (vehicle navigation)”)

Additionally, Levinson discloses on-transitory computer-readable storage medium having stored thereon data representing sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Levinson col. 37, l. 20).
Claim 31 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the system of claim 22. As such, the mapping and rejection of claim 22 above is considered applicable to the non-transitory computer-readable storage medium of claim 31.
Claim 33 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the system of claim 25. As such, the mapping and rejection of claim 25 above is considered applicable to the non-transitory computer-readable storage medium of claim 33.
Claim 34 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the system of claim 29. As such, the mapping and rejection of claim 29 above is considered applicable to the non-transitory computer-readable storage medium of claim 34.
Regarding claim 35 Levinson discloses a method (Levinson col. 1, l. 39) comprising: 

the network being an unreliable network (Levinson col. 16, l. 9, “During bandwidth-constrained periods (unreliable network due to varying bandwidth)”) 
the one or more services including provision of training data for the autonomous vehicle (Levinson col. 14, l. 33, “off-line object classification 410 may be configured to pre-collect and annotate objects (e.g., manually by a human and/or automatically using an offline labeling algorithm) (one or more services for operation of the autonomous system including receipt of training data for machine learning via the network), and may further be configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation.”); 
providing a plurality of resources in operation of the autonomous vehicle, the resources including navigation, safety, and entertainment services for the autonomous vehicle; 
identifying one or more of network bandwidth or compute capability constraints for the autonomous vehicle (Levinson col. 20, l. 34 , “an autonomous vehicle controller and/or its components can predict that a distant obstacle may be problematic (safety) … ”; Levinson col. (entertainment services)”; Levinson col. 37, l. 38, “navigational control of an autonomous vehicle (vehicle navigation)”); and 
dynamically adjusting operations of the autonomous vehicle in response to the identified network bandwidth or compute capability constraints, including reducing lower priority resource operations of the autonomous vehicle to maintain network bandwidth or compute capability for higher priority resource source operations of the autonomous vehicle (Levinson col. 16, l. 9, “During bandwidth-constrained periods, for example, data communications may be prioritized such that teleoperation requests from autonomous vehicle 730 are prioritized highly to ensure delivery (dynamically adjusting operations of the autonomous system in response to the identified network bandwidth, including reducing lower priority resource operations of the autonomous system to maintain network bandwidth)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited embodiments of Levinson to identify and process resource constraints in an autonomous system. This would have been done to efficiently utilize the resources of the system and maintain an acceptable level of operation during periods of limited availability of the facilities that are utilized during the system’s operations.
Claim 36 recites a method which corresponds to the function performed by the system claim 22 are set forth above in the instant office. As such, the mapping and rejection of system claim 22 above is considered applicable to the method of claim 36.
Claim 37 recites a method which corresponds to the function performed by the system claim 25 are set forth above in the instant office. As such, the mapping and rejection of system claim 25 above is considered applicable to the method of claim 37.
Regarding claim 39, Levinson discloses the method of claim 35, and further discloses wherein the one or more services are received by the autonomous vehicle from one or more of a dedicated data center or a cloud connected server (Levinson fig. 1).
Regarding claim 40, Levinson discloses the method of claim 35, and further wherein the one or more services are further received by the autonomous vehicle from an emergency supporting network in an emergency or detour condition for the autonomous vehicle (Levinson col. 6, l. 59, “Response data 107 then can be transmitted back to autonomous vehicle 109d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121”).
Claim 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Cohen et al (US 20130039408 A1).
Regarding claim 23, Levinson discloses the autonomous system of claim 22, but does not disclose the autonomous system utilizing a plurality of containers for data compression, each container including one or more applications, wherein adjusting compression includes applying differing compression to the containers of the plurality of containers based at least in part on prioritization of application workloads.
However, Cohen suggests the autonomous system utilizing a plurality of containers for data compression, each container including one or more applications, wherein adjusting compression includes applying differing compression to the containers of the plurality of (adjusting compression includes applying differing compression to the containers of the plurality of containers based at least in part on prioritization of application workloads).” [0071], “The Codec Engine 250 may read the rendered UI Frame Buffer 220 via from the processing module 280 and encodes it into a stream of compressed frames (containers including applications).”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson further with Cohen to prioritize applications and compress them accordingly. This would have been done to efficiently utilize resources by allocating them to more important applications in a prioritized manner. See Cohen [0090].
Claim 32 recites a non-transitory computer-readable storage medium which corresponds to the function performed by the system of claim 23. As such, the mapping and rejection of claim 23 above is considered applicable to the non-transitory computer-readable storage medium of claim 32.
Claims 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Stephens et al (US 20170223712 A1).
Regarding claim 24, Levinson discloses the autonomous system of claim 21, and further discloses dynamically adjusting operations of the autonomous system (Levinson col. 16, l. 9, “During bandwidth-constrained periods, for example, data communications may be prioritized (dynamically adjusting operations of the autonomous system)”) 
but does not disclose the autonomous system to utilize crowd sourcing across one or more additional autonomous systems to assist in analytics.
However, Stephens, in an analogous field of endeavor, discloses the autonomous system to utilize crowd sourcing across one or more additional autonomous systems to assist in analytics (Stephens [0464], “the system may be configured to crowd source various data including operational data, performance data, analytics metrics … in order to gain insight … based on the data related to operations of the system”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson further with Stephens to utilize crowd sourced data to gain insight into the system to dynamically adjust the operations of the system. This would have been done to access and utilize critical data from multiple sources to accurately adjust system operations.
Claim 38 recites a method which corresponds to the function performed by the system claim 24 are set forth above in the instant office. As such, the mapping and rejection of system claim 24 above is considered applicable to the method of claim 38.
Claim 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Li et al (US 20170293994 A1).
Regarding claim 26, Levinson discloses the autonomous system of claim 21, but does not disclose wherein applying the resource constraint policy further includes dynamically 
However, Li discloses applying the resource constraint policy further includes dynamically scaling of hardware of the autonomous system based at least in part on the identified network bandwidth or compute capability constraints (Li [0087], “preferably the goal of the processing is to carry out the workload over the shortest-possible workload execution time, but this factor may be influenced by one or more other considerations, such as execution cost, GPU location, time-of-day, other resource availability constraints, combinations of these factors, etc. Thus, in certain circumstances it may be desirable to trade-off execution time for some other factor, and preferably the auto -scaling operation performs the allocation/de-allocation of GPU resources using one or more scaling algorithms or processes.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson further with Li to scale hardware according to resource constraints. This would have been done to improve the efficiency of the systems operations. See Li [0087], “preferably the goal of the processing is to carry out the workload over the shortest-possible workload execution time”
Regarding claim 27, Levinson in view of Li discloses the autonomous system of claim 26, and further discloses wherein dynamic scaling of the hardware includes dynamic scaling of one or more of the GPU or a reprogrammable unit to provide needed processing (Li [0087], “preferably the goal of the processing is to carry out the workload over the shortest-possible workload execution time, but this factor may be influenced by one or more other considerations, such as execution cost, GPU location, time-of-day, other resource availability 
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/JITESH PATEL/Primary Examiner, Art Unit 2616